UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-16197 PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New Jersey 22-3537895 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Hills Drive, Suite 300 Bedminster, New Jersey 07921-1538 (Address of principal executive offices, including zip code) (908) 234-0700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer Accelerated filer X Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X. Number of shares of Common Stock outstanding as of November 1, 2010: 1 PEAPACK-GLADSTONE FINANCIAL CORPORATION PART 1FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited): Consolidated Statements of Condition September 30, 2010 and December 31, 2009 Page 3 Consolidated Statements of Income for the three and nine months ended September 30, 2010 and 2009 Page 4 Consolidated Statement of Changes in Shareholders’ Equity for the nine months ended September 30, 2010 and 2009 Page 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 Page 6 Notes to Consolidated Financial Statements Page 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Page 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk Page 37 Item 4 Controls and Procedures Page 37 PART 2OTHER INFORMATION Item 1A Risk Factors Page 38 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Page 39 Item 6 Exhibits Page 39 2 Table of Contents Item 1.Financial Statements (Unaudited) PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Interest-earning deposits Total cash and cash equivalents Investment securities held to maturity (approximate fair value $101,758 in 2010 and $87,827 in 2009) Securities available for sale FHLB and FRB Stock, at cost Loans Less:Allowance for loan losses Net Loans Premises and equipment Other real estate owned Accrued interest receivable Cash surrender value of life insurance Deferred tax assets, net Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Noninterest-bearing demand deposits $ $ Interest-bearing deposits: Checking Savings Money market accounts Certificates of deposit $100,000 and over Certificates of deposit less than $100,000 Total deposits Federal Home Loan Bank advances Capital lease obligation - Accrued expenses and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY * Preferred stock (no par value; authorized 500,000 shares; issued 21,513 shares at September 30, 2010 and 28,685 at December 31, 2009; liquidation preference of $1,000 per share) Common stock (no par value; $0.83 per share; authorized 21,000,000 shares; issued shares, 9,196,505 at September 30, 2010 and 9,131,666 at December 31, 2009; outstanding shares, 8,788,327 at September 30, 2010 and 8,723,488 at December 31, 2009) Surplus Treasury stock at cost, 408,178 shares at September 30, 2010 and 408,178 shares at December 31, 2009 ) ) Retained earnings Accumulated other comprehensive loss, net of income tax ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ *Share data reflects the five percent common stock dividend declared on June 18, 2009, and issued August 3, 2009 to shareholders of record on July 9, 2009. See accompanying notes to consolidated financial statements. 3 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME Interest and fees on loans $ Interest on investment securities: Taxable Tax-exempt Interest on securities available for sale: Taxable Tax-exempt Interest-earning deposits 50 25 44 Total interest income INTEREST EXPENSE Interest on savings and interest-bearing deposit accounts Interest on certificates of deposit over $100,000 Interest on other time deposits Interest on borrowed funds Interest on capital lease obligation 77 - - Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Trust department income Service charges and fees Bank owned life insurance Securities gains/(losses), net (2 ) Other-than-temporary impairment charge on equity securities ) - ) - Other income Total other income OPERATING EXPENSES Salaries and employee benefits Premises and equipment Other expenses Total operating expenses INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME Dividends on preferred stock and accretion NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ EARNINGS PER COMMON SHARE * Basic $ Diluted $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted *Share data reflects the five percent common stock dividend declared on June 18, 2009, and issued August 3, 2009 to shareholders of record on July 9, 2009. See accompanying notes to consolidated financial statements. 4 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Dollars in thousands) (Unaudited) Nine Months Ended September 30, 2010 Accumulated Other (In Thousands, Except Common Preferred Treasury Retained Comprehensive Per Share Data) Stock Stock Surplus Stock Earnings Income/(Loss) Total Balance at January 1, 2010 8,723,488 Common Shares Outstanding $ ) $ $ ) $ Comprehensive Income: Net Income 2010 UnrealizedHolding Gains on Securities Arising During the Period, Net of Amortization (Net of Income Tax Expense of $633) Less: Reclassification Adjustment for Gain Included in Net Income (Net of Income Tax Expense of $45) 83 Less: Reclassification Adjustment for Other-Than- Temporary impairment Charge Included in Net Income (Net of Income Tax Benefit of $126) ) Net Unrealized Holding Gains on Securities Arising During the Period (Net of Income Tax Expense of $714) Total Comprehensive Income Issuance of Restricted Stock 47 ) - Amortization of Restricted Stock Redemption of Preferred Stock ) ) Accretion of Discount on Preferred Stock ) - Cash Dividends Declared on Common Stock ) ) Cash Dividends Declared on Preferred Stock ) ) Common Stock Option Expense Sales of Shares (Dividend Reinvestment Program) 7 Balance at September 30, 2010 8,788,327 Common Shares Outstanding $ ) $ $ ) $ 5 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended September 30, OPERATING ACTIVITIES: Net income: $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of premium and accretion of discount on securities, net ) Amortization of restricted stock - Provision for loan losses Provision for other real estate owned losses - Provision for deferred taxes ) Tax benefit on stock option exercises - Stock-based compensation Gains on security sales, available for sale ) ) Gains on called securities, held to maturity - (2 ) Other-than-temporary impairment charge on equity securities - Loans originated for sale ) ) Proceeds from sales of loans Gains on loans sold ) ) Gains on sale of other real estate owned (4 ) ) Loss on disposal of fixed assets - 13 Increase in cash surrender value of life insurance, net ) ) Increase in accrued interest receivable ) ) Decrease/(increase)in other assets ) Increase/(decrease) in accrued expenses and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Proceeds from maturities of investment securities Proceeds from maturities of securities available for sale Proceeds from calls of investment securities Proceeds from calls of securities available for sale Proceeds from sales of securities available for sale Purchase of investment securities ) ) Purchase of securities available for sale ) ) Net increase/(decrease) in loans Proceeds from sales of other real estate owned Purchases of premises and equipment ) ) Disposal of premises and equipment - 2 NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES ) FINANCING ACTIVITIES: Net (decrease)/increase in deposits ) Net decrease in other borrowings - ) Repayments of Federal Home Loan Bank advances ) ) Gross proceeds from preferred stock and warrants - Redemption of preferred stock ) - Issuance costs of preferred stock - ) Cash dividends paid on preferred stock ) ) Cash dividends paid on common stock ) ) Exercise of stock options - Sales of shares (DRIP Program) 22 Increase in treasury shares associated with common stock options exercised/purchase of treasury shares - ) NET CASH (USED IN)/PROVIDED BY FINANCING ACTIVITIES ) Net (decrease)/increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Transfer of loans to other real estate owned Acquisition of leased premises - See accompanying notes to consolidated financial statements. 6 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Certain information and footnote disclosures normally included in the unaudited consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the period ended December 31, 2009 for Peapack-Gladstone Financial Corporation (the “Corporation”). Principles of Consolidation:The Corporation considers that all adjustments necessary for a fair presentation of the statement of the financial position and results of operations in accordance with U.S. generally accepted accounting principles for these periods have been made.Results for such interim periods are not necessarily indicative of results for a full year. The consolidated financial statements of Peapack-Gladstone Financial Corporation are prepared on the accrual basis and include the accounts of the Corporation and its wholly owned subsidiary, Peapack-Gladstone Bank.All significant intercompany balances and transactions have been eliminated from the accompanying consolidated financial statements. Securities:Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity.Equity securities with readily determinable fair values are classified as available for sale.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. Interest income includes amortization of purchase premium or discount.Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage-backed securities where prepayments are anticipated.Gains and losses on sales are recorded on the trade date and determined using the specific identification method. For declines in the fair value of securities below their cost that are other-than-temporary, the amount of impairment is split into two components – other-than-temporary impairment related to other factors, which is recognized in other comprehensive income and other-than-temporary impairment related to credit loss, which must be recognized in the income statement.The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis.In estimating other-than-temporary losses on a quarterly basis, management considers the length of time and extent that fair value has been less than cost; the financial condition and near-term prospects of the issuer; and whether the Corporation has the intent to sell these securities or it is likely that it will be required to sell the securities before their anticipated recovery. 7 Table of Contents Allowance for Loan Losses:The allowance for loan losses is maintained at a level considered adequate to provide for probable incurred loan losses inherent in the Corporation’s loan portfolio.The allowance is based on management’s evaluation of the loan portfolio considering economic conditions, the volume and nature of the loan portfolio, historical loan loss experience and individual credit situations.The allowance is increased by provisions charged to expense and reduced by charge-offs net of recoveries. Management, considering current information and events regarding the borrowers’ ability to repay their obligations, considers a loan to be impaired when it is probable that the Corporation will be unable to collect all amounts due according to the contractual terms of the loan agreement.When a loan is considered to be impaired, the amount of impairment is measured based on the fair value of the collateral, if collateral dependent, or on the present value of future cash flows.Impairment losses are included in the allowance for loan losses through provisions charged to operations.Troubled debt restructurings are measured at the present value of estimated future cash flows using the loan’s effective rate at inception. Stock Option Plans:The Corporation has stock option plans that allow the granting of shares of the Corporation’s common stock as incentive stock options, nonqualified stock options, restricted stock awards and stock appreciation rights to directors, officers, employees and independent contractors of the Corporation and its subsidiaries.The options granted under these plans are exercisable at a price equal to the fair market value of common stock on the date of grant and expire not more than ten years after the date of grant.Stock options may vest during a period of up to five years after the date of grant. For the three months ended September 30, 2010 and 2009, the Corporation recorded total compensation cost for share-based payment arrangements of $76 thousand and $77 thousand respectively, with a recognized tax benefit of $12 thousand for the quarter ended September 30, 2010 and $6 thousand for the September 30, 2009 quarter.For the nine months ended September 30, 2010 and 2009, the Corporation recorded total compensation cost for share-based payment arrangements of $228 thousand and $230 thousand, respectively, with a recognized tax benefit of $37 thousand for the nine months ended September 30, 2010 and $19 thousand for the nine months ended September 30, 2009. There was approximately $942 thousand of unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the Corporation’s stock incentive plans at September 30, 2010.That cost is expected to be recognized over a weighted average period of 1.7 years. For the Corporation’s stock option plans, changes in options outstanding during the nine months ended September 30, 2010 were as follows: Number Exercise Weighted Aggregate of Price Average Intrinsic (Dollars in thousands except share data) Shares Per Share Exercise Price Value Balance, January 1, 2010 $
